[Cite as State v. Rice, 2012-Ohio-1474.]
                            STATE OF OHIO, MAHONING COUNTY

                                   IN THE COURT OF APPEALS

                                           SEVENTH DISTRICT

STATE OF OHIO,                                      )
                                                    )
        PLAINTIFF-APPELLEE,                         )
                                                    )
VS.                                                 )          CASE NO. 10-MA-187
                                                    )
RICHARD RICE,                                       )               OPINION
                                                    )
        DEFENDANT-APPELLANT.                        )

CHARACTER OF PROCEEDINGS:                           Criminal Appeal from Court of Common
                                                    Pleas of Mahoning County, Ohio
                                                    Case No. 10CR621

JUDGMENT:                                           Affirmed

APPEARANCES:
For Plaintiff-Appellee                              Paul Gains
                                                    Prosecutor
                                                    Ralph M. Rivera
                                                    Assistant Prosecutor
                                                    21 W. Boardman St., 6th Floor
                                                    Youngstown, Ohio 44503

For Defendant-Appellant                             Attorney Robert Duffrin
                                                    7330 Market Street
                                                    Youngstown, Ohio 44512




JUDGES:

Hon. Gene Donofrio
Hon. Joseph J. Vukovich
Hon. Mary DeGenaro


                                                    Dated: March 27, 2012
[Cite as State v. Rice, 2012-Ohio-1474.]
DONOFRIO, J.

        {¶1}     Defendant-appellant, Richard Rice, appeals from a Mahoning County
Common Pleas Court judgment convicting him of attempted murder with a firearm
specification and one count of improper handling of a firearm in a motor vehicle,
following his guilty plea.
        {¶2}     A Mahoning County Grand Jury indicted appellant on July 15, 2010, on
one count of attempted murder, a first-degree felony in violation of R.C.
2903.02(A)(D) and R.C. 2923.02(A), with a firearm specification; one count of
felonious assault, a second-degree felony in violation of R.C. 2903.11(A)(2)(D), with
a firearm specification; one count of improperly handling a firearm in a motor vehicle,
a fourth-degree felony in violation of R.C. 2923.16(B)(I)(2); and one count of having
weapons while under disability, a third-degree felony in violation of R.C.
2923.12(A)(2)(B).
        {¶3}     Appellant initially entered a not guilty plea. But later, pursuant to a plea
agreement with plaintiff-appellee, the State of Ohio, appellant withdrew his plea and
entered a guilty plea to attempted murder with the firearm specification and to
improper handling of a firearm in a motor vehicle. The state agreed to dismiss the
remaining counts of the indictment. The trial court addressed appellant, accepted his
guilty plea, and set the matter for sentencing.
        {¶4}     The trial court subsequently held a sentencing hearing where it
sentenced appellant to eight years for attempted murder, three years for the firearm
specification, and 12 months for improper handling of a firearm. It ordered appellant
to serve these sentences consecutively for an aggregate sentence of 12 years.
        {¶5}     Appellant, acting pros se, filed a timely notice of appeal on December
16, 2010. The trial court appointed appellate counsel to represent him.
        {¶6}     Appellant's counsel filed a no merit brief and request to withdraw as
counsel pursuant to State v. Toney, 23 Ohio App.2d 203, 262 N.E.2d 419 (1970). In
Toney, this court set out the procedure to be used when appointed counsel finds that
an indigent criminal defendant's appeal is frivolous.
        {¶7}     The Toney procedure is as follows:
                                                                                   -2-


       {¶8}   “3. Where a court-appointed counsel, with long and extensive
experience in criminal practice, concludes that the indigent's appeal is frivolous and
that there is no assignment of error which could be arguably supported on appeal, he
should so advise the appointing court by brief and request that he be permitted to
withdraw as counsel of record.
       {¶9}   “4. Court-appointed counsel's conclusions and motion to withdraw as
counsel of record should be transmitted forthwith to the indigent, and the indigent
should be granted time to raise any points that he chooses, pro se.
       {¶10} “5. It is the duty of the Court of Appeals to fully examine the
proceedings in the trial court, the brief of appointed counsel, the arguments pro se of
the indigent, and then determine whether or not the appeal is wholly frivolous.
       {¶11} “ * * *
       {¶12} “7. Where the Court of Appeals determines that an indigent's appeal is
wholly frivolous, the motion of court-appointed counsel to withdraw as counsel of
record should be allowed, and the judgment of the trial court should be affirmed.” Id.
at the syllabus.
       {¶13} This court informed appellant that his counsel filed a Toney brief.
Appellant did not file a pro se brief. Likewise, the state did not file a brief.
       {¶14} Because appellant entered a guilty plea, our review is limited to
examining appellant’s plea hearing and his sentence.
       {¶15} The first issue we must examine is whether appellant entered his plea
knowingly, voluntarily, and intelligently.
       {¶16} When determining the voluntariness of a plea, this court must consider
all of the relevant circumstances surrounding it. State v. Trubee, 3d Dist. No. 9-03-
65, 2005-Ohio-552, ¶8, citing Brady v. United States, 397 U.S. 742, 90 S.Ct. 1463
(1970). Pursuant to Crim.R. 11(C)(2), the trial court must follow a certain procedure
for accepting guilty pleas in felony cases. Before the court can accept a guilty plea to
a felony charge, it must conduct a colloquy with the defendant to determine that he
understands the plea he is entering and the rights he is voluntarily waiving. Crim.R.
                                                                                -3-


11(C)(2). If the plea is not knowing and voluntary, it has been obtained in violation of
due process and is void. State v. Martinez, 7th Dist. No. 03-MA-196, 2004-Ohio-
6806, ¶11, citing Boykin v. Alabama, 395 U.S. 238, 243, 89 S.Ct. 1709 (1969).
       {¶17} A trial court must strictly comply with Crim.R. 11(C)(2) pertaining to the
waiver of federal constitutional rights.    Martinez, 7th Dist. No. 03-MA-196, ¶12.
These rights include the right against self-incrimination, the right to a jury trial, the
right to confront one's accusers, the right to compel witnesses to testify by
compulsory process, and the right to proof of guilt beyond a reasonable doubt.
Crim.R. 11(C)(2)(c).
       {¶18} The trial court strictly complied with Crim.R. 11(C)(2) in informing
appellant of the constitutional rights he was waiving by entering a guilty plea. The
court specifically informed appellant that he was waiving his right to a jury trial, his
right to be proven guilty by proof beyond a reasonable doubt, the right to confront the
witnesses against him, the right to compel witnesses on his behalf, and the right to
remain silent. (Plea Tr. 5-6). Appellant stated that he understood that he was waiving
all of these rights. (Plea Tr. 6).
       {¶19} The court first informed appellant of all of his constitutional rights and
then asked appellant if he understood that he was waiving them. While the better
practice would be to inform appellant of each individual right and then ask if he
understood it, it does not invalidate an otherwise valid plea to inform the defendant of
his rights in the manner the court did in this case. State v. Ballard, 66 Ohio St.2d
473, 423 N.E.2d 115 (1981); State v. Fisher, 2d Dist. No. 23992, 2011-Ohio-629;
State v Compton, 11th Dist. No. 97-L-010, 1998 WL 964542 (Dec. 31, 1998).
       {¶20} A trial court need only substantially comply with Crim.R. 11(C)(2)
pertaining to non-constitutional rights such as informing the defendant of “the nature
of the charges with an understanding of the law in relation to the facts, the maximum
penalty, and that after entering a guilty plea or a no contest plea, the court may
proceed to judgment and sentence.”            Martinez, supra, ¶12, citing Crim.R.
11(C)(2)(a)(b).
                                                                               -4-


       {¶21} The trial court substantially complied with Crim.R. 11(C)(2) in informing
appellant of his non-constitutional rights.    The court informed appellant that if it
accepted his plea, it could proceed immediately to sentencing. (Plea Tr. 8). The
court further informed appellant that for attempted murder it could sentence him to
anywhere from three to ten years, that it would sentence him to a three-year
mandatory sentence on the firearm specification, and that for the improper handling it
could sentence him to anywhere from six to 18 months. (Plea Tr. 10). It further
informed him that he faced a total sentence of 14½ years. (Plea Tr. 10). And it
informed appellant that it could fine him up to $5,000 for the improper handling and
$20,000 for the attempted murder.         (Plea Tr. 10).      Appellant stated that he
understood his possible sentence. (Plea Tr. 10). The court further informed appellant
of the effect of his plea (Plea Tr. 5) and the nature of the charges against him (Plea
Tr. 10, 17). The court also informed appellant that he was waiving the opportunity to
challenge on appeal what would happen at a trial. (Plea Tr. 7). And it informed him
about postrelease control. (Plea Tr. 12-14).
       {¶22} In sum, there are no errors involving appellant’s plea.
       {¶23} The second issue we must examine is whether appellant's sentence is
contrary to law and whether the trial court abused its discretion in sentencing him.
       {¶24} Our review of felony sentences is now a limited, two-fold approach, as
outlined in the plurality opinion in State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-
4912, ¶26. First, we must examine the sentence to determine if it is “clearly and
convincingly contrary to law.” Id. (O'Conner, J., plurality opinion). In examining “all
applicable rules and statutes,” the sentencing court must consider R.C. 2929.11 and
R.C. 2929.12. Id. at ¶¶13-14 (O'Conner, J., plurality opinion). If the sentence is
clearly and convincingly not contrary to law, the court's discretion in selecting a
sentence within the permissible statutory range is subject to review for abuse of
discretion. Id. at ¶17 (O'Conner, J., plurality opinion). Thus, we apply an abuse of
discretion standard to determine whether the sentence satisfies R.C. 2929.11 and
R.C. 2929.12. Id. at ¶17 (O'Connor, J., plurality opinion).
                                                                               -5-


      {¶25} Appellant was convicted of a first-degree felony, with a firearm
specification, and a fourth-degree felony. The applicable sentences for a first-degree
felony are three, four, five, six, seven, eight, nine, or ten years. R.C. 2929.14(A)(1).
The trial court sentenced him to eight years. The firearm specification carried with it
a mandatory three-year sentence.         R.C. 2941.14(B)(1)(a)(ii).    The trial court
sentenced appellant to the three mandatory years. The applicable sentences for a
fourth-degree felony are six, seven, eight, nine, ten, eleven, twelve, thirteen,
fourteen, fifteen, sixteen, seventeen, or eighteen months. R.C. 2929.14(A)(4). The
trial court sentenced him to 12 months. So appellant's sentences were within the
applicable statutory ranges.
      {¶26} Furthermore, the trial court stated in its sentencing judgment entry that
it “considered the record, the statements of counsel and of Defendant, the
presentence report, as well as the purposes and principles of sentencing under
O.R.C. 2929.11[,]” that it “balanced the seriousness and recidivism factors under
O.R.C. 2929.12[,]” and that it “followed the guidance by degree of felony in O.R.C.
2929.13.”
      {¶27} Thus, appellant’s sentence is not contrary to law.
      {¶28} Furthermore, the trial court did not abuse its discretion in sentencing
appellant.
      {¶29} Counsel states in his brief that appellant claimed his plea agreement
was breached because the state had agreed to recommend six years but at
sentencing it recommended 12 years.
      {¶30} At appellant’s plea hearing, the prosecutor stated on the record that the
state would make an unspecified recommendation at sentencing.             (Plea Tr. 3).
Nowhere else in the record is there any indication of what sentence the state agreed
to recommend. Thus, appellant’s assertion that the state agreed to recommend six
years is not supported by the record.
                                                                               -6-


       {¶31} Additionally, the court explained, and appellant understood, that
regardless of the state’s recommendation, appellant’s sentence was up to the court.
The following colloquy took place:
       {¶32} “THE COURT: * * * The court understands that the parties are going to
make a recommendation or the state is going to make a recommendation and you
are going to make a different recommendation. So there is no deal on sentencing at
this time. Do you understand that?
       {¶33} “DEFENDANT RICE: Yes, sir.
       {¶34} “THE COURT: The only thing I can tell you is when people step up to
the plate and admit their wrongdoing, the court considers that the first step towards
rehabilitation, and I will not sentence you to the maximum.
       {¶35} “DEFENDANT RICE: Yes, sir.” (Plea Tr. 10-11).
       {¶36} Finally, appellant stated that he understood that regardless of any
recommendations, his sentence was up to the court. (Plea Tr. 15).
       {¶37} Additionally, in sentencing appellant the court took into consideration a
statement by the victim’s mother, a statement by appellant’s counsel on his behalf,
and a statement by appellant where he apologized to the victim and took
responsibility for his actions.
       {¶38} Hence, there is no indication on the record that the trial court abused its
discretion in sentencing appellant. Moreover, the court specifically told appellant that
because he accepted responsibility for his actions, it would not impose the maximum
sentence. (Plea Tr. 11). The court adhered to its word by sentencing appellant to
eight years for attempted murder, when the maximum possible sentence was ten
years, and by sentencing appellant to 12 months for improper handling of a firearm,
when the maximum possible sentence was 18 months.              The trial court had no
discretion in sentencing appellant on the firearm specification since the three-year
term was mandatory.
       {¶39} The final issue for us to examine is whether appellant's counsel was
ineffective.
                                                                               -7-


      {¶40} To prove an allegation of ineffective assistance of counsel, the
appellant must satisfy a two-prong test. First, appellant must establish that counsel's
performance has fallen below an objective standard of reasonable representation.
Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052 (1984); State v.
Bradley, 538 N.E.2d 373, paragraph two of the syllabus (1989). Second, appellant
must demonstrate that he was prejudiced by counsel's performance. Id. To show
that he has been prejudiced by counsel's deficient performance, appellant must
prove that, but for counsel's errors, the result of the trial would have been different.
Bradley, paragraph three of the syllabus.
      {¶41} Appellant bears the burden of proof on the issue of counsel's
effectiveness. State v. Calhoun, 86 Ohio St.3d 279, 289, 714 N.E.2d 905 (1999). In
Ohio, a licensed attorney is presumed competent. Id.
      {¶42} Counsel states in his brief that appellant believed his trial counsel was
ineffective for failing to investigate alleged burglaries that may have provoked him to
commit his crimes. But there is no evidence in the record to support this claim. And
at the plea hearing appellant told the court that he was satisfied with the legal
representation his trial counsel had provided. (Tr. 5). No errors on counsel's part are
apparent. And nothing in the record demonstrates ineffectiveness of counsel.
      {¶43} In sum, no meritorious appealable issues exist.
      {¶44} For the reasons stated above, the trial court's judgment is hereby
affirmed. Counsel's motion to withdraw is granted.

Vukovich, J., concurs.

DeGenaro, J., concurs.